Case 4:19-cv-11398-MFL-EAS ECF No. 29 filed 10/26/20         PageID.203    Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JENNIFER J. NICHOLS,

      Plaintiff,                                            Case No. 19-cv-11398
                                                            Hon. Matthew F. Leitman
v.

STAT RADIOLOGY MEDICAL CORPORATION,

     Defendant.
__________________________________________________________________/
ORDER (1) REQUIRING PLAINTIFF TO PROVIDE DATE FOR EXPERT
   DEPOSITION, (2) EXTENDING SCHEDULING ORDER, AND (3)
  TERMINATING PLAINTIFF’S MOTION TO COMPEL (ECF No. 27)
                         AS MOOT

      On October 26, 2020, the Court held an on-the-record video status conference

in this action. For the reasons stated on the record during the conference, by no later

than 5:00 p.m. on Wednesday, October 28, 2020, Defendant STAT Radiology

Medical Corporation shall provide Plaintiff’s counsel a date for the deposition of

expert witness Michael G. Costello.

      In addition, the dates provided in the Court’s current scheduling order (see

ECF No. 19) are amended as follows:




                                          1
Case 4:19-cv-11398-MFL-EAS ECF No. 29 filed 10/26/20         PageID.204    Page 2 of 2




          EVENT                    OLD DATE                     NEW DATE

      Expert Discovery           October 18, 2020            December 18, 2020
          Cutoff

    Dispositive Motions        November 15, 2020               January 15, 2021
     and Challenges to
          Experts

    Rule 26(a)(3) Pretrial       March 18, 2021                 May 21, 2021
        Disclosures

    Motions in Limine1             April 4, 2021                 June 4, 2021

    Final Pretrial Order          April 23, 2021                June 25, 2021

        Finally, Plaintiff’s currently pending motion to compel (ECF No. 27) is

TERMINATED AS MOOT.

        IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
Dated: October 26, 2020                 UNITED STATES DISTRICT JUDGE


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on October 26, 2020, by electronic means and/or
ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764



1
  Response briefs to motions in limine are due 10 days after filing, but not later than
June 14, 2021. Reply briefs are due 5 days after responses are filed, but not later
than June 21, 2021.
                                          2
